Citation Nr: 1623283	
Decision Date: 06/10/16    Archive Date: 06/21/16

DOCKET NO.  14-17 874	)	DATE
	)
	)


THE ISSUES

Whether the January 2014 Board decision that denied entitlement to service connection for the cause of the Veteran's death should be revised or reversed on the grounds of clear and unmistakable error (CUE). 

Whether the January 2014 Board decision that denied entitlement to nonservice-connected death pension should be revised or reversed on the grounds of CUE.


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The Veteran served on active duty from September 1975 to October 1979.  He died in March 2007, and the Moving Party is his surviving spouse. 

This matter comes before the Board as an original action on the motion of the moving party alleging clear and unmistakable error (CUE) in the January 2014 Board decision with regard to the issues listed on the first page of this decision.  

In January 2016, the Board advised the Moving Party and her representative that her CUE motion had been placed on the Board's docket, along with other pertinent information for the motion.  No hearing was requested for this CUE motion.

The January 2016 letters identified the date of receipt of the Moving Party's motion for revision or reversal based on CUE as July 9, 2014.  However, the Moving Party's representative pointed out that there was no motion dated July 9, 2014, in the claims file.   Thereafter, the Board conducted a thorough review of the paper and electronic claims file and determined that the Moving Party's CUE motion was dated January 25, 2014, and was received by VA, by way of her representative, on February 11, 2014.  Thus, letters in April 2016 notified the Moving Party and her representative of this correct date of receipt of the CUE motion, and allowed 30 days for them to submit any arguments or information relevant to the CUE motion.  

Subsequently, also in April 2016, the Moving Party's representative forwarded the Moving Party's response, which included a copy of her January 25, 2014, CUE motion, along with copies of internet articles to support her motion.  There is no argument or indication of any other outstanding CUE motion for this case.



FINDINGS OF FACT

1.  The Board denied the Moving Party's motion for reconsideration of the January 2014 Board decision; and in August 2015, the Court of Appeals for Veterans Claims (Court) affirmed the January 2014 Board decision to the extent that it denied service connection for the cause of the Veteran's death.

2.  The Board denied the Moving Party's motion for reconsideration of the January 2014 Board decision; and in August 2015, the Court dismissed the appeal of the January 2014 Board decision to the extent that it denied nonservice-connected death pension.

3.  The January 2014 Board decision as to nonservice-connected death pension benefits was reasonably supported by the evidence of record at that time not undebatably erroneous, the record does not demonstrate that the correct facts as they were known at the time were not before the Board, and the decision was consistent with the laws and regulations then in effect. 


CONCLUSIONS OF LAW

1.  The January 2014 Board decision is not subject to revision by CUE as to the issue of entitlement to service connection for the cause of the Veteran's death.  38 U.S.C.A. § 7111 (West 2002 & 2014); 38 C.F.R. § 20.1400(b) (2013 & 2015). 

2.  The January 2014 Board decision became final; and the denial of nonservice-connected death pension benefits was not clearly and unmistakably erroneous.  38 U.S.C.A. §§ 1501, 1541, 7111 (West 2002 & 2014); 38 C.F.R. §§ 3.2, 3.3, 20.1100, 20.1400-20.1411 (2013 & 2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 and implementing regulations do not apply in this case because a motion based on CUE is not an application for benefits, but rather is a request for a revision of a prior decision.  As such, determinations as to the existence of CUE are based on the facts of record at the time of the decision challenged, and no further factual development would be appropriate.  See 38 C.F.R. §§ 20.1402, 20.1411(c); Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); Disabled Am. Veterans v. Gober, 234 F.3d 682, 704 (Fed. Cir. 2000), cert. denied, 532 U.S. 973, 121 S.Ct. 1605, 149 L.Ed.2d 471 (2001).

Unless a motion for reconsideration is granted by the Board, with the exception of matters not relevant to this case, all Board decisions are final on the date issued, as stamped on the face of the decision.  38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1100.  

In general, a previous determination by the Board that is final and binding will be accepted as correct and may only be reversed or amended where the evidence establishes that such determination was the result of CUE. A request for reversal or revision of a Board decision on such basis will be decided by the Board in the first instance.  See 38 U.S.C.A. § 7111; 38 C.F.R. §§ 20.1400-20.1411.  

All final decisions of the Board are subject to review on the basis of CUE, except for decisions on issues which have been appealed to and decided by a court of competent jurisdiction, and decisions on issues which have subsequently been decided by a court of competent jurisdiction.  38 C.F.R. § 20.1400(b).  This is because, where a court affirms the Board's determination on a particular issue, the Board's decision is replaced by the Court's decision on that issue; thus, there is no longer a Board decision subject to revision.  Disabled American Veterans (DAV), 234 F.3d at 693; see also May v. Nicholson, 19 Vet. App. 310 (2005). 

In this case, VA received a motion the Moving Party in February 2014, which included a request to vacate and to reconsider the January 2014 Board decision, as well as to revise the decision based on CUE.  The Board notified the Moving Party in March 2014 and April 2014 that her motions to vacate and to reconsider the January 2014 decision, respectively, were denied.  A decision was not issued as to the request for revision based on CUE at that time.  

Thereafter, the Moving Party appealed from the January 2014 Board decision to the Court.  In an August 2015 memorandum decision, the Court affirmed the January 2014 decision to the extent that it denied service connection for the cause of the Veteran's death.  The Court dismissed the appeal for the issue of nonservice-connected death pension benefits, finding that that appeal had been abandoned.  

Accordingly, the adjudication denying service connection for the cause of the Veteran's death in the Board's January 2014 decision was replaced by the Court's August 2015 decision and is not subject to revision based on CUE. 38 C.F.R. § 20.1400(b).  Therefore, the CUE motion must be dismissed in this regard.

As the Court did not adjudicate the issue involving nonservice-connected death pension benefits, the Board's January 2014 decision in this regard remains subject to revision based on CUE.  The Board decision became final on the date it was issued, including after the denial of the motion for reconsideration.  As discussed below, the Moving Party's CUE motion in this regard must be denied.

CUE is a very specific and rare kind of error that compels the conclusion that the result would have been manifestly different but for the error.  Three criteria must be met to succeed on a CUE claim.  First, it must be shown that either the correct facts, as they were known at the time, were not before the Board, or the existing statutory or regulatory provisions at the time were incorrectly applied.  There must be more than simple disagreement as to how the facts were weighed or evaluated. Second, the error must be the sort which, had it not been made, would have manifestly changed the outcome at the time it was made.  The error must be undebatable, such that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made.  For this reason, the benefit of the doubt rule set forth in 38 U.S.C.A. § 5107(b) does not apply.  Third, a determination that there was CUE must be based on the record and law that existed at the time of the prior decision.  See 38 C.F.R. §§ 20.1403, 20.1411; see also Bouton v. Peake, 23 Vet. App. 70, 71-72 (2008); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).

At the time of the challenged decision, as well as now, the applicable statutes and regulations provided that death pension benefits are available for a veteran's surviving spouse as a result of the veteran's death due to nonservice-connected conditions if certain criteria are met.  Specifically, the surviving spouse is entitled to such benefits if the veteran served for 90 days or more, part of which was during a period of war; or, if the veteran served during a period of war and was discharged from service due to a service-connected disability or had a disability determined to be service-connected, which would have justified a discharge for disability; and, if the surviving spouse meets the specific income and net worth requirements.  38 U.S.C.A. § 1541 (West 2002 & 2014); 38 C.F.R. § 3.3(b)(4) (2013 & 2015).  

In this case, the Moving Party is the Veteran's surviving spouse; however, the military service requirement for death pension benefits has not been met.  The Veteran's service personnel records show that he served on active duty from September 1975 to October 1979.  See DD Form 214.  This did not include an active period of war.  Instead, it was after the Vietnam War period, which ended May 7, 1975; and prior to the Persian Gulf War period, which began August 2, 1990.  See 38 U.S.C.A. § 1501(4); 38 C.F.R. § 3.2 (defining of "period of war").  Thus, although the Veteran served for more than 90 days, he did not serve during a period of war as defined for VA purposes.  There is no argument or indication that the Veteran had any other period of military service.  Accordingly, nonservice-connected death pension was not available, as a matter of law.  38 U.S.C.A. § 1541.

There is no indication that the January 2014 Board decision did not consider all known facts concerning the dispositive issue of the dates of the Veteran's service, and the Board correctly applied the relevant statutory or regulatory provisions.  Thus, there was no CUE in the January 2014 Board decision in this regard, and the Moving Party's motion for revision of the decision denying death pension is denied.


ORDER

The motion to revise or reverse the January 2014 Board decision that denied service connection for the cause of the Veteran's death on the basis of CUE is dismissed.

The motion to revise or reverse the January 2014 Board decision that denied nonservice-connected death pension benefits on the basis of CUE is denied.



                       ____________________________________________
	JAMES G. REINHART
	Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs



